Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2014/0094169) in view of  YOU (US 2018/0013529) and further in view of Heo (US 20130272132 A1)
Regarding claim 1, Takano teaches an energy saving method (method of Fig. 13), applied to a communications system (System of Fig. 1), 
wherein the communications system comprises a centralized controller (eNodeB 10 of fig. 1) and m radio remote units (RRUs) connected to the centralized controller (RRH 30 of Fig. 1), and wherein the energy saving method comprises: 
determining, by the centralized controller, n RRUs in the m RRUs (For instance, the CoMP set determining unit 180 may determine a predetermined number of the RRHs 30 from among ones where the RSRP is excellent as the CoMP set, [0109]) , wherein a sum of first downlink reference signal received powers (RSRPs) of a same terminal, corresponding to the n RRUs, is greater than or equal to a first preset value (In addition, the CoMP set determining unit 180 may determine the RRHs 30 selected from ones where the RSRP is excellent in a manner that the total value of RSRPs reaches a predetermined value as the CoMP set, [0109]), 
wherein one RRU corresponds to first downlink RSRPs of a plurality of terminals (Specifically, the RSRP holding unit 170 associates and holds the radio frames #M to #N which are set as the ABS and the RSRPs measured by the UE 20-1 in the corresponding radio frames so that the CRS can be transmitted from only the RRH 30A, [0107] and Table of Fig. 11), 
wherein a first downlink RSRP of one terminal corresponding to one RRU is a received power that is estimated by the centralized controller (the UL signal detector 130 detects an RSRP measurement result obtained through CRS measurement in the UE 20-1 from the up-link signal supplied by the DA/AD converter 120, [0093] and eNodeB 10-1 includes … an up-link (UL) signal detector 130, [0088]), that is measured by the terminal (On the other hand, the UE 20-1 measures the RSRP at the ABS setting position on the basis of the information notified in S408, [0120]), and that is of a reference signal (RS) from the RRU at a corresponding first RS transmit power (the receiver is configured to measure a received signal power of said predetermined signal for each of the plurality of base stations, [0198]), and 
wherein n is an integer greater than 0 and less than m (Fig. 4 depicts wherein the CoMP set only include node 30A and 30B, meaning 2 nodes out of 6 have been used, thus n=2 which is less than m=6; it is preferable that the CoMP be performed by using only a part of the RRHs 30 for instance, RRHs 30A and 30B that contribute to the improvement of the reception quality of the UE 20, [0085]). 
However, Takano does not teach wherein a first RS transmit power corresponding to one RRU is an RS transmit power obtained after power boosting is performed on a second RS transmit power corresponding to the RRU, wherein second RS transmit powers corresponding to the m RRUs are all preconfigured, wherein the first preset value is a level value to be reached when the plurality of terminals perform a downlink service, boosting, by the centralized controller, a second RS transmit power corresponding to each of the n RRUs to a corresponding first RS transmit power, and enabling each of the n RRUs to send an RS at the corresponding first RS transmit power.
In an analogous art, You teaches wherein a first RS transmit power corresponding to one RRU is an RS transmit power obtained after power boosting is performed on a second RS transmit power corresponding to the RRU (Since the narrow-CRS is not a CRS transmitted through all frequency bands, it is possible to transmit the narrow-CRS at a higher power than the legacy CRS. Therefore, the narrow-CRS may be boosted to a higher power than the legacy CRS during transmission, [0172]),
wherein second RS transmit powers corresponding to the m RRUs are all preconfigured (How much power boosting has been performed in a specific subframe e.g., MBSFN subframe may be configured by an eNB to the UE through higher-layer signaling, [0191] and if narrow-CRSs are transmitted through two subframes e.g. subframe 3 and subframe 4 of a total of 5 subframes and a weight value a is assigned to the two corresponding subframes (and a weight value 1 is assigned to the other subframes), a weighted average RSRP value may be equal to (RSRP.sub.0+RSRP.sub.1+RSRP.sub.2+αRSRP.sub.3+αRSRP.sub.4)/(3+2α), [0199]), 
wherein the first preset value is a level value to be reached when the plurality of terminals perform a downlink service (For example, a subframe index (or location) or a power boosting value (or index) on which power boosting is performed may be configured. In this case, the subframe index (or location) may be limited to some or all of the MBSFN subframe, [0191]), 
boosting, by the centralized controller, a second RS transmit power corresponding to each of the n RRUs to a corresponding first RS transmit power (Since the narrow-CRS is not a CRS transmitted through all frequency bands, it is possible to transmit the narrow-CRS at a higher power than the legacy CRS. Therefore, the narrow-CRS may be boosted to a higher power than the legacy CRS during transmission, [0172]) and enabling each of the n RRUs to send an RS at the corresponding first RS transmit power (the eNB will transmit signals at zero transmission power on REs included in CSI-RS configurations indicated as zero transmission power in the zero power CSI-RS configuration list, [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RRH selection of Takano with the CRS transmission of You to provide apparatuses and methods to enhance channel estimation performance of the UE for an operation in a very low SNR region as suggested, You [0174].
However, Takano and You do not teach turning off, by the centralized controller, an RRU that is in the m RRUs and that is different from the n RRUs.
In an analogous art, Heo teaches turning off, by the centralized controller, an RRU that is in the m RRUs and that is different from the n RRUs (With respect to FIG. 9, such an example could result in turning off transmission points 202a, 206a, and 212a, [0113] and the decision to switch-off the capacity booster 106b, or to reactivate the capacity booster 106b, can be taken autonomously by the basic coverage eNodeB, or an O&M module located within a CN, such as an EPC, [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RRH selection of Takano and the CRS transmission of You with the RRH identification of Heo to provide apparatuses and methods s to save power by switching off eNodeBs as suggested, Heo [0074].

Regarding claim 2, Takano as modified by You and Heo teaches the energy saving method according to claim 1, wherein the boosting, by the centralized controller, a second RS transmit power corresponding to each of the n RRUs to a corresponding first RS transmit power comprises: reducing, by the centralized controller, data transmit power (With respect to FIG. 9, such an example could result in turning off transmission points 202a, 206a, and 212a, Heo [0113] and the decision to switch-off the capacity booster 106b, or to reactivate the capacity booster 106b, can be taken autonomously by the basic coverage eNodeB, or an O&M module located within a CN, such as an EPC, Heo [0053]), and increasing RS transmit power to boost the second RS transmit power corresponding to each of the n RRUs to the corresponding first RS transmit power (Since the narrow-CRS is not a CRS transmitted through all frequency bands, it is possible to transmit the narrow-CRS at a higher power than the legacy CRS. Therefore, the narrow-CRS may be boosted to a higher power than the legacy CRS during transmission, You [0172]); or concentrating, by the centralized controller, a total RS transmit power on a service bandwidth of a logical cell to which the RRU belongs, to a bandwidth in a middle of the service bandwidth to boost the second RS transmit power corresponding to each of the n RRUs to the corresponding first RS transmit power.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RRH selection of Takano and the CRS transmission of You with the RRH identification of Heo to provide apparatuses and methods s to save power by switching off eNodeBs as suggested, Heo [0074].

Regarding claim 8, Takano as modified by You and Heo teaches the energy saving method according to claim 1, wherein before the determining, by the centralized controller, n RRUs in the m RRUs, the energy saving method further comprises: determining, by the centralized controller, that the communications system is to enter an energy saving mode (Therefore, to promote energy savings and reduce operational expenses related thereto, the capacity booster can be switched off, to a dormant state, in as much as its capacity is no longer needed, Heo [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RRH selection of Takano and the CRS transmission of You with the RRH identification of Heo to provide apparatuses and methods s to save power by switching off eNodeBs as suggested, Heo [0074].

Regarding claim 9, Takano teaches an energy saving apparatus (eNodeB 10 of fig. 1 and 5), comprising: at least one processor (processing unit 110); and a memory coupled to the at least one processor and storing executable instructions for execution by the at least one processor (e.g. RSRP holding unit 170), the executable instructions instruct the at least one processor to: 
determine n radio remote units (RRUs) in m RRUs (For instance, the CoMP set determining unit 180 may determine a predetermined number of the RRHs 30 from among ones where the RSRP is excellent as the CoMP set, [0109]), wherein a sum of first downlink reference signal received powers (RSRPs) of a same terminal, corresponding to the n RRUs, is greater than or equal to a first preset value, wherein one RRU corresponds to first downlink RSRPs of a plurality of terminals (In addition, the CoMP set determining unit 180 may determine the RRHs 30 selected from ones where the RSRP is excellent in a manner that the total value of RSRPs reaches a predetermined value as the CoMP set, [0109]), 
wherein a first downlink RSRP of one terminal corresponding to one RRU is a received power that is estimated by the processor (the UL signal detector 130 according to this embodiment detects an RSRP measurement result obtained through CRS measurement in the UE 20-1 from the up-link signal supplied by the DA/AD converter 120, [0093] and eNodeB 10-1 includes … an up-link (UL) signal detector 130, [0088]), that is measured by the terminal (UE 20-1 measures the RSRP at the ABS setting position on the basis of the information notified in S408, [0120]), and that is of a reference signal (RS) from the RRU at a corresponding first reference signal (RS) RS transmit power (the receiver is configured to measure a received signal power of said predetermined signal for each of the plurality of base stations, [0198]), 
and wherein n is an integer greater than 0 and less than m (Fig. 4 depicts wherein the CoMP set only include node 30A and 30B, meaning 2 nodes out of 6 have been used, thus n=2 which is less than m=6; it is preferable that the CoMP be performed by using only a part of the RRHs 30 for instance, RRHs 30A and 30B that contribute to the improvement of the reception quality of the UE 20, [0085]).
However, Takano does not teach wherein a first RS transmit power corresponding to one RRU is an RS transmit power obtained after power boosting is performed on a second RS transmit power corresponding to the RRU, wherein second RS transmit powers corresponding to the m RRUs are all preconfigured, wherein the first preset value is a level value to be reached when the plurality of terminals perform a downlink service, boost a second ZRS transmit power corresponding to each of the n RRU to a corresponding first RS transmit power, and enabling each of the n RRUs to send an RS at the corresponding first RS transmit power.
In an analogous art, You teaches wherein a first RS transmit power corresponding to one RRU is an RS transmit power obtained after power boosting is performed on a second RS transmit power corresponding to the RRU (Since the narrow-CRS is not a CRS transmitted through all frequency bands, it is possible to transmit the narrow-CRS at a higher power than the legacy CRS. Therefore, the narrow-CRS may be boosted to a higher power than the legacy CRS during transmission, [0172]),
wherein second RS transmit powers corresponding to the m RRUs are all preconfigured (How much power boosting has been performed in a specific subframe e.g., MBSFN subframe may be configured by an eNB to the UE through higher-layer signaling, [0191] and if narrow-CRSs are transmitted through two subframes e.g. subframe 3 and subframe 4 of a total of 5 subframes and a weight value a is assigned to the two corresponding subframes (and a weight value 1 is assigned to the other subframes), a weighted average RSRP value may be equal to (RSRP.sub.0+RSRP.sub.1+RSRP.sub.2+αRSRP.sub.3+αRSRP.sub.4)/(3+2α), [0199]), 
wherein the first preset value is a level value to be reached when the plurality of terminals perform a downlink service (For example, a subframe index (or location) or a power boosting value (or index) on which power boosting is performed may be configured. In this case, the subframe index (or location) may be limited to some or all of the MBSFN subframe, [0191]), 
boost a second RS transmit power corresponding to each of the n RRU to a corresponding first RS transmit power (Since the narrow-CRS is not a CRS transmitted through all frequency bands, it is possible to transmit the narrow-CRS at a higher power than the legacy CRS. Therefore, the narrow-CRS may be boosted to a higher power than the legacy CRS during transmission, [0172] ), and enabling each of the n RRUs to send an RS at the corresponding first RS transmit power (the eNB will transmit signals at zero transmission power on REs included in CSI-RS configurations indicated as zero transmission power in the zero power CSI-RS configuration list, [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RRH selection of Takano with the CRS transmission of You to provide apparatuses and methods to enhance DL channel measurement as suggested.
However, Takano and You do not teach turning off an RRU that is in the m RRUs and that is different from the n RRUs.
In an analogous art, Heo teaches turning off an RRU that is in the m RRUs and that is different from the n RRUs (With respect to FIG. 9, such an example could result in turning off transmission points 202a, 206a, and 212a, [0113] and the decision to switch-off the capacity booster 106b, or to reactivate the capacity booster 106b, can be taken autonomously by the basic coverage eNodeB, or an O&M module located within a CN, such as an EPC, [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RRH selection of Takano and the CRS transmission of You with the RRH identification of Heo to provide apparatuses and methods s to save power by switching off eNodeBs as suggested, Heo [0074].

Regarding claim 10, Takano as modified by You and Heo teaches the energy saving apparatus according to claim 9, wherein the executable instructions instruct are for execution by the at least one processor to: reduce data transmit power (With respect to FIG. 9, such an example could result in turning off transmission points 202a, 206a, and 212a, Heo [0113]), and increase RS transmit power to boost the second RS transmit power corresponding to each of the n RRUs to the corresponding first RS transmit power (Since the narrow-CRS is not a CRS transmitted through all frequency bands, it is possible to transmit the narrow-CRS at a higher power than the legacy CRS. Therefore, the narrow-CRS may be boosted to a higher power than the legacy CRS during transmission, You [0172]); or concentrate a total RS transmit power on a service bandwidth of a logical cell to which the RRU belongs to a bandwidth in a middle of the service bandwidth to boost the second RS transmit power corresponding to each of the n RRUs to the corresponding first RS transmit power.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RRH selection of Takano and the CRS transmission of You with the RRH identification of Heo to provide apparatuses and methods s to save power by switching off eNodeBs as suggested, Heo [0074].

Regarding claim 16, Takano as modified by You and Heo teaches the energy saving apparatus according to claim 9, wherein the executable instructions further instruct are for execution by the at least one processor to: determine that the communications system energy saving apparatus is to enter an energy saving mode (to promote energy savings and reduce operational expenses related thereto, the capacity booster can be switched off, to a dormant state, in as much as its capacity is no longer needed, Heo [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RRH selection of Takano and the CRS transmission of You with the RRH identification of Heo to provide apparatuses and methods s to save power by switching off eNodeBs as suggested, Heo [0074].

Regarding claim 17, Takano teaches a non-transitory computer-readable storage medium (eNodeB 10 of fig. 1), comprising an instruction, wherein when the instruction is run on for execution by a computer, the computer is enabled to: 
determine n radio remote units (RRUs) in m RRUs (For instance, the CoMP set determining unit 180 may determine a predetermined number of the RRHs 30 from among ones where the RSRP is excellent as the CoMP set, [0109]), wherein a sum of first downlink reference signal received powers (RSRPs) of a same terminal, corresponding to the n RRUs, is greater than or equal to a first preset value (In addition, the CoMP set determining unit 180 may determine the RRHs 30 selected from ones where the RSRP is excellent in a manner that the total value of RSRPs reaches a predetermined value as the CoMP set, [0109]), 
wherein one RRU corresponds to first downlink RSRPs of a plurality of terminals (Specifically, the RSRP holding unit 170 associates and holds the radio frames #M to #N which are set as the ABS and the RSRPs measured by the UE 20-1 in the corresponding radio frames so that the CRS can be transmitted from only the RRH 30A, [0107] and Table of Fig. 11), 
wherein a first downlink RSRP, of one terminal, corresponding to one RRU is a received power that is estimated by the processor computer (UL signal detector 130 according to this embodiment detects an RSRP measurement result obtained through CRS measurement in the UE 20-1 from the up-link signal supplied by the DA/AD converter 120, [0093]  and eNodeB 10-1 includes … an up-link (UL) signal detector 130, [0088]), that is measured by the terminal (On the other hand, the UE 20-1 measures the RSRP at the ABS setting position on the basis of the information notified in S408, [0120]), and that is of a reference signal (RS) from the RRU at a corresponding first reference signal (RS) RS transmit power (the receiver is configured to measure a received signal power of said predetermined signal for each of the plurality of base stations, [0198]), and wherein n is an integer greater than 0 and less than m (Fig. 4 depicts wherein the CoMP set only include node 30A and 30B, meaning 2 nodes out of 6 have been used, thus n=2 which is less than m=6; it is preferable that the CoMP be performed by using only a part of the RRHs 30 for instance, RRHs 30A and 30B that contribute to the improvement of the reception quality of the UE 20, [0085]).
However, Takano does not teach wherein a first RS transmit power corresponding to one RRU is an RS transmit power obtained after power boosting is performed on a second RS transmit power corresponding to the RRU, wherein second RS transmit powers corresponding to the m RRUs are all preconfigured, wherein the first preset value is a level value to be reached when the plurality of terminals perform a downlink service, boost a second RS transmit power corresponding to each of the n RRUs to a corresponding first RS transmit power, and enabling each of the n RRUs to send an RS at the corresponding first RS transmit power.
In an analogous art, You teaches wherein a first RS transmit power corresponding to one RRU is an RS transmit power obtained after power boosting is performed on a second RS transmit power corresponding to the RRU (Since the narrow-CRS is not a CRS transmitted through all frequency bands, it is possible to transmit the narrow-CRS at a higher power than the legacy CRS. Therefore, the narrow-CRS may be boosted to a higher power than the legacy CRS during transmission, [0172]),
wherein second RS transmit powers corresponding to the m RRUs are all preconfigured (How much power boosting has been performed in a specific subframe (e.g., MBSFN subframe) may be configured by an eNB to the UE through higher-layer signaling, [0191]), 
wherein the first preset value is a level value to be reached when the plurality of terminals perform a downlink service (For example, a subframe index (or location) or a power boosting value (or index) on which power boosting is performed may be configured. In this case, the subframe index (or location) may be limited to some or all of the MBSFN subframe, [0191]), 
boost a second RS transmit power corresponding to each of the n RRUs to a corresponding first RS transmit power (Since the narrow-CRS is not a CRS transmitted through all frequency bands, it is possible to transmit the narrow-CRS at a higher power than the legacy CRS. Therefore, the narrow-CRS may be boosted to a higher power than the legacy CRS during transmission, [0172]), and enabling each of the n RRUs to send an RS at the corresponding first RS transmit power (the eNB will transmit signals at zero transmission power on REs included in CSI-RS configurations indicated as zero transmission power in the zero power CSI-RS configuration list, [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RRH selection of Takano with the CRS transmission of You to provide apparatuses and methods to enhance DL channel measurement as suggested.
However, Takano and You do not teach turn off an RRU that is in the m RRUs and that is different from the n RRUs.
In an analogous art, Heo teaches turn off an RRU that is in the m RRUs and that is different from the n RRUs (With respect to FIG. 9, such an example could result in turning off transmission points 202a, 206a, and 212a, [0113] and the decision to switch-off the capacity booster 106b, or to reactivate the capacity booster 106b, can be taken autonomously by the basic coverage eNodeB, or an O&M module located within a CN, such as an EPC, [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RRH selection of Takano and the CRS transmission of You with the RRH identification of Heo to provide apparatuses and methods s to save power by switching off eNodeBs as suggested, Heo [0074].
Regarding claim 18, Takano as modified by You and Heo teaches the non-transitory computer-readable storage medium according to claim 17, wherein the instruction is for execution by the computer to: reduce data transmit power (With respect to FIG. 9, such an example could result in turning off transmission points 202a, 206a, and 212a, Heo [0113]), and increase RS transmit power to boost the second RS transmit power corresponding to each of the n RRUs to the corresponding first RS transmit power (Since the narrow-CRS is not a CRS transmitted through all frequency bands, it is possible to transmit the narrow-CRS at a higher power than the legacy CRS. Therefore, the narrow-CRS may be boosted to a higher power than the legacy CRS during transmission, You [0172]); or concentrate a total RS transmit power on a service bandwidth of a logical cell to which the RRU belongs to a bandwidth in a middle of the service bandwidth to boost the second RS transmit power corresponding to each of the n RRUs to the corresponding first RS transmit power.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RRH selection of Takano and the CRS transmission of You with the RRH identification of Heo to provide apparatuses and methods s to save power by switching off eNodeBs as suggested, Heo [0074].

Regarding claim 20, Takano as modified by You and Heo teaches the non-transitory computer-readable storage medium according to claim 17, wherein the instruction is for execution by the computer to: determine that the computer is to enter an energy saving mode (Therefore, to promote energy savings and reduce operational expenses related thereto, the capacity booster can be switched off, to a dormant state, in as much as its capacity is no longer needed, Heo [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RRH selection of Takano and the CRS transmission of You with the RRH identification of Heo to provide apparatuses and methods s to save power by switching off eNodeBs as suggested, Heo [0074].

Allowable Subject Matter
Claims 3-7, 11-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Acharya et al. (US 9713009 B2) discloses  determine an interference metric for the small cell; if the determined interference metric meets a preset condition for the small cell, then determine a loss in signal strength to the UEs associated with the small cell caused by switching off the small cell; and judge whether to switch off the small cell based on at least one of the determined interference metric or the determined loss in signal strength.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/              Examiner, Art Unit 2641                                                                                                                                                                                          


/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641